Case 1:20-cv-00229-TWP-TAB Document 1 Filed 01/21/20 Page 1 of 3 PageID #: 1




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

DAVID FRYE, TRUSTEE and                              )
INDIANA LABORERS WELFARE,                            )
PENSION, TRAINING, AND DEFINED                       )
CONTRIBUTION TRUST FUNDS,                            )
                                                     )
                              Plaintiffs,            )
                                                     )
       v.                                            ) Case No. 1:20-cv-229
                                                     )
EARP CONCRETE CUTTING, INC.                          )
                                                     )
                              Defendant.             )

                                            COMPLAINT

       Come now the Plaintiffs, by counsel, and for a cause of action against the Defendant allege

and show to the court as follows:

       1.      This Court has jurisdiction based upon Section 502 of the Employee Retirement

Income Security Act of 1974 (“ERISA”), 29 U.S.C. §1132, and Section 209(a) and (b) of ERISA,

29 U.S.C. §1059(a) and (b), arising from the Defendant’s violation and continued refusal to

comply with collective bargaining agreements, Trust Plans and Trust Agreements.

       2.      Plaintiffs Indiana Laborers Welfare, Pension, Training, and Defined Contribution

Trust Funds (hereinafter “the Funds”) are employee benefit plans within the meaning of Sections

3(1), (2), (3) and (21) and 502 of ERISA, 29 U.S.C. §§ 1002(1), (2), (3), and (21) and 1132. The

Funds maintain their office and principal place of business in Terre Haute, Indiana.

       3.      David Frye, a Trustee of the Funds, is a fiduciary within the meaning of Section

3(21) of ERISA, 29 U.S.C. § 1002(21), and brings this action on behalf of the participants and

Trustees of the Funds. David Frye is a resident of Indianapolis, Indiana.
Case 1:20-cv-00229-TWP-TAB Document 1 Filed 01/21/20 Page 2 of 3 PageID #: 2




       4.      Defendant Earp Concrete Cutting, Inc. (“Defendant”) is an Indiana corporation

with an office and place of business in Valparaiso, Indiana.

       5.      Defendant is an employer and is a party in interest in industry affecting commerce

within the meaning of Sections 3(5), (11), (12) and (14) and 209 of ERISA, 29 U.S.C. §§ 1002(5),

(11), (12) and (14) and 1059.

       6.      Defendant is a party to and has agreed to abide by the terms of collective bargaining

agreements between itself and LIUNA, State of Indiana District Council. True and accurate copies

of the Acceptance of Working Agreements, signed by the Defendant on April 5, 2018 and March

21, 2019, respectively, are attached hereto as Exhibit A.

       7.      Defendant additionally signed an Assent of Participation with the Funds on April

5, 2018, which binds Defendant to the terms and conditions set forth in the Trust Agreements. A

true and accurate copy of the Assent of Participation is attached hereto as Exhibit B.

       8.      Through the executed collective bargaining agreements, Defendant agreed to file

monthly benefit reports and make contributions to the Funds on behalf of its employees. Relevant

portions of the collective bargaining agreements are attached hereto as Exhibits C and D.

       9.      Defendant has failed to make timely contributions to the Funds for and on behalf

of its employees and has failed to perform its obligations under the terms and conditions of the

collective bargaining agreements and Trust Agreements of the Funds, and is additionally in

violation of Section 515 of ERISA, as amended.

       10.     Despite demands that Defendant perform its contractual obligations, Defendant has

failed, neglected, omitted and refused to make those payments.

       11.     Against Defendant’s refusal to comply with the terms and conditions of its

collective bargaining agreements, the Funds have no adequate remedy at law, and unless



                                                 2
Case 1:20-cv-00229-TWP-TAB Document 1 Filed 01/21/20 Page 3 of 3 PageID #: 3




Defendant is mandatorily compelled to comply with its written obligations, the Funds will suffer

irreparable harm.

       12.     The Funds are entitled by the terms of Section 502(g)(2) of ERISA, as amended by

the Multi-Employer Pension Plan Amendments Act of 1980, to payment of the delinquent

contributions, liquidated damages, and interest, as provided in Section 502(g)(2), 29 U.S.C.

§1132(g)(2) of ERISA.

       13.     The Funds are further entitled by the terms of Section 502(g)(2) of ERISA, as

amended by the Multi-Employer Pension Plan Amendments Act of 1980, to their attorney fees

incurred in bringing this action against the Defendant.

       WHEREFORE, Plaintiffs demand the following relief:

       1.      A judgment on behalf of the Funds in the amount of Defendant’s delinquencies to

said Funds, plus liquidated damages and interest assessments, reasonable attorney’s fees and costs

of this action, all as provided in 29 U.S.C. §1132(g)(2).

       2.      That the Court retain jurisdiction of this cause pending compliance with its Orders.

       3.      For such other, further, or different relief as the Court may deem just and proper.

                                                      Respectfully submitted,

                                                      /s/ Neil E. Gath
                                                      Neil E. Gath, Attorney No. 11193-49
                                                      Brandon R. Magner, Attorney No. 35300-49
                                                      ngath@gathlaw.com
                                                      bmagner@gathlaw.com
                                                      GATH LAW OFFICE
                                                      P.O. Box 44042
                                                      Indianapolis, IN 46244
                                                      Telephone: (317) 489-5715
                                                      Facsimile: (317) 602-2180
                                                      Attorneys for the Plaintiffs




                                                 3
